Exhibit 24(b)(4.42) Voya Retirement Insurance and Annuity Company ENDORSEMENT The Contract or Certificate, whichever is applicable is hereby endorsed as follows: 1. Change all references in the Contract and Certificate from "Processing Office," “Opportunity Plus Processing Office,” “Opportunity Plus Processing Office in Albany, New York” or “Opportunity Plus Service Center” to "Service Center." 2 Replace the Service Center address with the following: PO Box 990065 Hartford, CT 06199-0065 3. To the extent the section entitled Surrender Fee is shown in Part III of the Contract or Part V of the Certificate, delete this section in its entirety and replace with the following: Surrender Fee: The Surrender Fee applies to (i) all amounts withdrawn from the Fixed Account, and (ii) to amounts withdrawn from the Funds and Guaranteed Accumulation Account only if such amounts were attributable to amounts held in the Fixed Account at any time.
